Citation Nr: 9914783	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-25 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to compensation benefits for a back 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
1991).

2.  Entitlement to compensation benefits in excess of 
20 percent for disability of the left hip with prosthesis, 
granted pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty between June 1961 and May 
1963.

Initially, the veteran appealed from a June 1995 regional 
office rating determination denying entitlement to 
compensation benefits for additional disability of the left 
hip pursuant to the provisions of 38 U.S.C.A. § 1151.  After 
a statement of the case was issued relating to this issue, 
the veteran testified at a hearing at the regional office in 
June 1996.

In addition, in July 1996, the veteran submitted claims for 
compensation benefits for a back disability and impotency 
under the provisions of 38 U.S.C.A. § 1151, and a claim for a 
total compensation rating by reason of individual 
unemployability.  In a rating action in April 1997, the 
regional office denied compensation benefits for impotency 
and a back disability under the provisions of 38 U.S.C.A. 
§ 1151, and denied entitlement to a total compensation rating 
by reason of individual unemployability.  

In a decision in May 1997, the hearing officer granted 
compensation benefits for additional disability of the left 
hip, with prosthesis, under the provisions of 38 U.S.C.A. 
§ 1151.  

In a rating action in July 1997, the regional office 
determined that the veteran's disability of the left hip, 
with prosthesis, was ratable as 70 percent disabling prior to 
the hospitalization and surgery in July 1985 that led to the 
grant of compensation benefits for such disability under the 
provisions of 38 U.S.C.A. § 1151.  The regional office 
determined that after such hospitalization and surgery, the 
veteran's disability of the left hip was ratable as 
90 percent disabling.  As a result, the veteran was awarded 
compensation benefits at the 20 percent rate for the 
disability of the left hip, with prosthesis, under the 
provisions of 38 U.S.C.A. § 1151.  The regional office 
continued the denial of the claims for compensation benefits 
for a back disability and impotency under the provisions of 
38 U.S.C.A. § 1151, and the denial of the veteran's claim for 
a total compensation rating by reason of individual 
unemployability.  

Subsequently, the regional office issued a statement of the 
case and supplemental statement of the case relating to the 
issues of entitlement to compensation benefits for a back 
condition and for impotency under the provisions of 
38 U.S.C.A. § 1151, and entitlement to a total compensation 
rating by reason of individual unemployability.  The regional 
office also issued a supplemental statement of the case 
relating to the proper evaluation for the disability of the 
left hip, currently evaluated as 20 percent.  Appeals were 
received relating to all issues, except for the issue of 
entitlement to compensation benefits for impotency under the 
provisions of 38 U.S.C.A. § 1151.

In September 1997, a claim for compensation for depression as 
secondary to the veteran's hip disability was received from 
the veteran.  

The veteran appeared and testified at a hearing before the 
Board at Sioux Falls, South Dakota, in August 1998, and the 
veteran and his representative indicated that the only issues 
for appeal were the questions of entitlement to an increased 
rating in excess of 20 percent for disability of the left 
hip, entitlement to compensation benefits for a back 
disability, and entitlement to a total compensation rating by 
reason of individual unemployability.

In a rating action in January 1999, the regional office 
granted entitlement to compensation for depression as 
secondary to the veteran's hip disability, evaluating such 
disability as 70 percent disabling, effective from 
September 9, 1997, date of claim.  The regional office also 
determined that the veteran was entitled to a total 
compensation rating by reason of individual unemployability, 
if his psychiatric disability was considered.  Since a total 
disability rating by reason of individual unemployability has 
been granted, and there is no notice of disagreement of 
record as to the effective date of that award, that matter is 
not in appellate status and will not be further considered by 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); Holland 
v. Gober, 124 F.3d 42 (1997).


REMAND

On appeal, the veteran has maintained that the left hip 
disability was not as severely disabling prior to the July 
1985 hospitalization and surgery as indicated by the regional 
office.  In addition, he has maintained that he had 
additional disability after the hip surgery in 1985, 
including shortening of the left leg, and that he should be 
compensated for the shortening of the left leg.  

In this regard, it is noted that the U.S. Court of Appeals 
for Veterans Claims (Court) has indicated in Esteban v. 
Brown, 6 Vet. App. 259, 261, 262 (1994) that a veteran can 
receive separate ratings for different disabilities arising 
from the same incident when none of the symptomatology for 
any condition is duplicative or overlapping with the 
symptomatology of the other condition or conditions.  Thus, 
the veteran possibly could receive additional compensation 
benefits for shortening of the left leg, if present, if this 
was considered (1) additional disability due to or the result 
of the veteran's left hip disability, (2) part of the 
disability of the left hip, but ratable as an independent 
disease entity, or (3) additional disability due to the 
various surgeries done by the VA in and after July 1985 under 
the provisions of 38 U.S.C.A. § 1151.  

Department of Veterans Affairs (VA) medical records present 
conflicting information concerning whether the veteran has 
shortening of the left leg.  VA outpatient treatment reports 
in 1986 and April 1988 indicate some shortening of the left 
leg, with an April 1988 outpatient treatment report 
indicating a 6-centimeter shortening.  However, recent VA 
examinations indicate nearly equal leg lengths.  It is noted 
that the veteran does have an irregular gait with the hip 
rotated outward.  Therefore, measurements of the leg may not 
have been uniformly performed pursuant to the schedular 
requirements.  In this regard, for shortening of the lower 
extremity, measurement is from the anterosuperior spine of 
the ilium to the internal malleus of the tibia.  

Because of the veteran's contentions and the discrepancies in 
the medical records relating to a description of whether 
there is shortening of the veteran's left leg, the Board will 
REMAND the question of entitlement to a rating in excess of 
20 percent for disability of the left hip for another 
examination of the veteran and for further review.

Secondly, the veteran has complained of additional back 
disability resulting from the increased disability of the 
left hip, as well as additional back disability due to 
unequal leg lengths.  The veteran has raised the question of 
entitlement to compensation benefits for the back disability 
under the provisions of 38 U.S.C.A. § 1151.  In addition, the 
veteran's contentions raise additional considerations 
concerning whether compensation for a back disability should 
be awarded pursuant to the Court's decision in Allen v Brown, 
7 Vet. App. 439 (1995).  The Court indicated that service 
connection is in order when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition. The Court indicated 
that a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Although 
not clear, by implication, it is likely that the Court meant 
the same rule to apply for disabilities where compensation 
had been awarded pursuant to 38 U.S.C.A. § 1151.

Because of the veteran's contentions, the Board will REMAND 
the question of entitlement to compensation benefits for the 
back disability under the provisions of 38 U.S.C.A. § 1151 
for further examination and review.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should obtain all 
of the veteran's VA outpatient treatment 
reports, aside from those involving the 
mental health clinic, for the period 
since January 1996.

2.  The regional office should make 
arrangements for a special orthopedic 
examination of the veteran to determine 
the nature and extent of the veteran's 
hip disability, a back disability, and 
any disability relating to unequal leg 
lengths.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  After reviewing the veteran's 
records, the examiner should express an 
opinion concerning whether the veteran 
has a shortening of the left leg, and 
whether such shortening, if present, is 
due to the veteran's left hip disability.  
The examiner should also express an 
opinion concerning whether the veteran 
currently has a disability of the lumbar 
spine or low back area, and whether there 
is any etiological relationship between 
such disability, if present, and the 
veteran's left hip disability or 
shortening of the left leg, if present.  
In addition, the examiner should express 
an opinion concerning whether any low 
back disability increased in severity as 
the result of or due to the 
hospitalization and surgery in 1985, or 
has been aggravated by the left hip 
disability.  The claims folder should be 
made available to the examiner who 
conducts the examination of the veteran, 
and the examiner should indicate in the 
report that the record was reviewed.  


When the above actions have been completed, the regional 
office should again review the veteran's claims, consistent 
with the present REMAND decision.  If any of the claims is 
denied, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




